DETAILED ACTION   
Claim Objections
1.	Claims 9, 12 are objected to because of the following informalities:
          In claim 9, line 1, 2, “the extension portion” should be changed to “a extension portion” because it lacks of antecedent basis.
          In claim 12, line 1, 2, “substrate 110” should be changed to “substrate”	
Appropriate correction is required.
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 6, 8 – 12, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MASHINO (CN 101123854 A).
With regard to claim 1, MASHINO discloses a capacitor (for example, see fig. 4), disposed on a substrate (70a) with a protrusion (electrodes T functioning having a protrusion 54 or 56a or protrusion D as shown in fig. 4 below) and comprising: 
a first electrode (referred to as “20A” by examiner’s annotation shown in fig. 4 below; wherein the first electrode 20A made from the electrode 20) comprising a first voltage (based on the first electrode 20 made of a conductive material); 
a second electrode (referred to as “24A” by examiner’s annotation shown in fig. 4 below; wherein the second electrode 24A made from the electrode 24) comprising a second voltage (based on the second electrode 24 made of a conductive material) different from the first voltage (it is inherently having second voltage is different than the first voltage because the first electrode 20A is directly connected to conductive layer 21 and a chip 45; while the second electrode 24 is directly connected to a different material layers 72 and external terminals 74 and a dielectric layer 22 is disposed between the first and second electrodes 20A, 24A. Therefore, a second electrode (24A) comprising a second voltage different from the first voltage) and the second electrode (24A) being closer to the substrate (70a) than the first electrode (20A); and 
an insulating layer (22) disposed between the first electrode (20A) and the second electrode (24A), wherein the protrusion (56a or D as shown in fig. 4 below) penetrates the second electrode (24A) and extends into the insulating layer (22).

    PNG
    media_image1.png
    627
    762
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    625
    753
    media_image2.png
    Greyscale



With regard to claim 6, MASHINO discloses a capacitor (for example, see fig. 4), disposed on a substrate (70a) with a protrusion (electrodes T functioning having a protrusion 54 or 56a) and comprising: 
a first electrode (referred to as “20A” by examiner’s annotation shown in fig. 4 below; wherein the first electrode 20A made from the electrode 20) comprising a first voltage (based on the first electrode 20 made of a conductive material); 
a second electrode (referred to as “24A” by examiner’s annotation shown in fig. 4 below; wherein the second electrode 24A made from the electrode 24b) comprising a second voltage (based on the second electrode 24b made of a conductive material) different from the first voltage (it is inherently having second voltage is different than the first voltage because the first electrode 20A is directly connected to conductive layer 21 and a chip 45; while the second electrode 24b is directly connected to a different material layers 72 and external terminals 74. Therefore, a second electrode (24A) comprising a second voltage different from the first voltage) and the second electrode (24A) being closer to the substrate (70a) than the first electrode (20A); and 
an insulating layer (22) disposed between the first electrode (20A) and the second electrode (24A), wherein the protrusion (56a) penetrates the second electrode (24A) and extends into the insulating layer (22)
the capacitor comprises a residual electrode portion (a connecting part 21, functioning as a residual electrode portion. Although the applicant uses terms different to those of MASHINO to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.) disposed on a top of the protrusion (56a), and the residual electrode portion (portion 21 made of a solder material) and the second electrode (referred to as “24A” by examiner’s annotation shown in fig. 4 below; wherein the second electrode 24A made from the electrode 24b wherein the electrode 24b made of a solder material) are made of a same material (a solder material wherein the solder material including at least the same material).

    PNG
    media_image1.png
    627
    762
    media_image1.png
    Greyscale

With regard to claim 8, MASHINO discloses the second electrode (24A) comprises an opening (referred to as “A” by examiner’s annotation shown in fig. 4 below), and the protrusion (56a) is disposed in the opening (A).
With regard to claim 9, MASHINO discloses an orthographic projection of an extension portion (referred to as “B” by examiner’s annotation shown in fig. 4 above) of the protrusion (56a) in a normal direction (a vertical direction) on the substrate (70a) at least partially overlaps an orthographic projection of the opening (A) in the normal direction (the vertical direction) on the substrate (70a).
With regard to claim 10, MASHINO discloses an orthographic projection of the residual electrode portion (21) in a normal direction (a vertical direction) on the substrate (70a) at least partially overlaps an orthographic projection of the opening (A) in the normal direction (the vertical direction) on the substrate (70a).
With regard to claim 11, MASHINO discloses an orthographic projection (for example, a dimension) of the residual electrode portion (21) in a normal direction on the substrate (70a) is less than an orthographic projection (for example, a dimension) of the opening (A) in the normal direction on the substrate (70a).
With regard to claim 12, MASHINO discloses the capacitor is disposed on the substrate (70a) via a film layer (70).
With regard to claim 17, MASHINO discloses an electronic device (a device a shown in fig. 4 is an electronic device), comprising the capacitor.
4.	Claim(s) 1 – 3, 6 – 8, 11, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKASHI et al. (JP 2012-119426 A).
With regard to claim 1, TAKASHI et al. disclose a capacitor (for example, see fig. 1), disposed on a substrate (1) with a protrusion (an electrode 3 having extension portion 3A, functioning as a protrusion; or an electrode 14 functioning as a protrusion. Although the applicant uses terms different to those of TAKASHI et al. to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.) and comprising: 
a first electrode (20) comprising a first voltage (it is inherently having a first voltage of the first electrode 20); 
a second electrode (2 as shown in fig. 1 below) comprising a second voltage (it is inherently having a second voltage of the second electrode 2) different from the first voltage (it is inherently having second voltage is different than the first voltage because the first electrode 20 is directly connected to a conductive layer 25; while the second electrode 2 is directly connected to a different material layer 1, and a dielectric layer 6 is disposed between the first and second electrode 20, 2. Therefore, a second electrode (2) comprising a second voltage different from the first voltage) and the second electrode (2) being closer to the substrate (1) than the first electrode (20); and 
an insulating layer (6) disposed between the first electrode (20) and the second electrode (2), wherein the protrusion (3, or 14 functioning as the protrusion) penetrates the second electrode (2 as shown in fig. 1 below) and extends into the insulating layer (the insulating layer 6 surrounding the protrusion 3, or 14. Therefore, the protrusion 3, or 14 penetrates the second electrode 2 and extends into the insulating layer 6).

    PNG
    media_image3.png
    451
    640
    media_image3.png
    Greyscale


With regard to claim 2, TAKASHI et al. disclose the protrusion (3) comprises an extension portion (referred to as “3A” by examiner’s annotation shown in fig. 1 below) extending into the insulating layer (the insulating layer 6 surrounding the extension portion 3A. Therefore, an extension portion 3A extending into the insulating layer) and electrically separated from the second electrode (2).

    PNG
    media_image4.png
    418
    641
    media_image4.png
    Greyscale

With regard to claim 3, TAKASHI et al. disclose a gap (referred to as “G” by examiner’s annotation shown in fig. 1 below) exists between the extension portion (3A) of the protrusion and the second electrode (2), and the insulating layer (6 as shown in fig. 1 below) is filled in the gap (G).


    PNG
    media_image5.png
    411
    637
    media_image5.png
    Greyscale

With regard to claim 6, TAKASHI et al. disclose the capacitor comprises a residual electrode portion (an electrode portion 14, covering the protrusion 3 wherein the extension portion 3A formed, functioning as a residual electrode portion. Although the applicant uses terms different to those of TAKASHI et al. to label/describe the claimed invention, this does not result in any structural difference between the claimed invention and the prior art.  The use different terminology to describe the plurality of elements that constitute an integrated circuit as this is just a writing style and the way in which a structural limitation is expressed does not affect the configuration of the described elements.) disposed on a top of the protrusion (3), and the residual electrode portion (portion 14 made of a aluminum material) and the second electrode (2) made from aluminum material) are made of a same material. (see translation).

With regard to claim 7, TAKASHI et al. disclose the residual electrode portion (14) is electrically separated from the second electrode (2).
With regard to claim 8, TAKASHI et al. disclose the second electrode (2) comprises an opening (gap G), and the protrusion (layer 3 having extension 3A) is disposed in the opening (G).
With regard to claim 11, TAKASHI et al. disclose an orthographic projection (for example, a width dimension) of the residual electrode portion (14) in a normal direction on the substrate (1) is less than an orthographic projection (for example, a width dimension) of the opening (G) in the normal direction on the substrate (1).
With regard to claim 17, TAKASHI et al. disclose an electronic device (a device a shown in fig. 1 is an electronic device), comprising the capacitor.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over TAKASHI et al. (JP 2012-119426 A) in view of MASHINO (CN 101123854 A).
With regard to claims 4, 5, TAKASHI et al. do not clearly disclose the insulating layer covers the extension portion of the protrusion; wherein a contour of the extension portion of the protrusion is arc-shaped or taper-shaped.
However, MASHINO discloses the insulating layer (22) covers the extension portion (referred to as “B” by examiner’s annotation shown in fig. 4 below) of the protrusion (56a); wherein a contour of the extension portion of the protrusion is arc-shaped. (for example, see fig. 4).

    PNG
    media_image6.png
    592
    759
    media_image6.png
    Greyscale



Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the TAKASHI et al.’s device to have the insulating layer covers the extension portion of the protrusion; wherein a contour of the extension portion of the protrusion is arc-shaped as taught by MASHINO in order to minimize the signal interference for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
7.	Claims 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over MASHINO (CN 101123854 A) in view of Gao (9431544).
With regard to claims 13, 14, MASHINO does not clearly disclose a distance between the second electrode and the substrate is not less than 1500 angstroms and not greater than 7000 angstroms; wherein the distance is not less than 2500 angstroms and not greater than 6000 angstroms.
However, Gao discloses a distance (a thickness of the layer 302) between the second electrode (303b) and the substrate (301) is 3000 angstroms. (column 10, lines 21, 22, fig. 3J).

    PNG
    media_image7.png
    263
    546
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the MASHINO’s device to have a distance between the second electrode and the substrate is 3000 angstroms as taught by Gao in order to minimize the signal interference for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 15, MASHINO discloses the film layer (70) is disposed between the insulating layer (22) and the substrate (70a).
With regard to claim 16, MASHINO discloses the protrusion (D as shown in fig. 4 below) penetrates the film layer (70) and is exposed outside the film layer (70).

    PNG
    media_image2.png
    625
    753
    media_image2.png
    Greyscale

8.	Claims 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over MASHINO (CN 101123854 A) in view of SUN et al. (2020/0411622).
With regard to claims 18 - 20, MASHINO does not clearly disclose the electronic device is a display device; wherein the electronic device comprises a transistor, the transistor is disposed on the substrate, the transistor comprises an active layer, and the active layer and the first electrode are made of a same material; wherein the first electrode of the capacitor and the active layer are a same layer.
However, SUN et al. disclose the electronic device (fig. 2) is a display device; wherein the display device comprises a transistor, the transistor (tft) is disposed on the substrate (110), the transistor comprises an active layer (141), and the active layer (141) and the first electrode (142) are made of a same material; wherein the first electrode (142) of the capacitor (122, 142) and the active layer (141) are a same layer (141, 142). (for example, see paragraphs [0006], [0022]).



    PNG
    media_image8.png
    337
    553
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the MASHINO’s device to have the electronic device is a display device; wherein the electronic device comprises a transistor, the transistor is disposed on the substrate, the transistor comprises an active layer, and the active layer and the first electrode are made of a same material; wherein the first electrode of the capacitor and the active layer are a same layer as taught by Gao in order to improve control performance of the pixel circuit, as is known to one of ordinary skill in the art.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN N TRAN/
Primary Examiner, Art Unit 2826